           Case 3:20-cv-05110-VC Document 18 Filed 10/20/20 Page 1 of 4




 1   Rebecca Davis (SBN 271662)
     rebecca@lozeaudrury.com
 2   LOZEAU DRURY LLP
     1939 Harrison St., Suite 150
 3   Oakland, CA 94612
     Telephone: (510) 836-4200
 4   Facsimile: (510) 836-4205

 5   Taylor T. Smith*
       tsmith@woodrowpeluso.com
 6   WOODROW & PELUSO, LLC
     3900 East Mexico Avenue, Suite 300
 7   Denver, Colorado 80210
     Telephone: (720) 907-7628
 8   Facsimile: (303) 927-0809

 9   *Pro Hac Vice

10   Attorneys for Plaintiff and the Class

11                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13    J. SCOTT THREDE, LOUIS
      FLOYD, SYLVIA SCHICK, and                         Case No. 3:20-cv-05110-VCS
14    MARIA SCHAFFER, individually and on
      behalf of all others similarly                    STIPULATION FOR EXTENSION OF TIME
15    situated,                                         FOR DEFENDANT BRANDREP, LLC TO
                                                        FILE ITS RESPONSE TO PLAINTIFFS’
16                   Plaintiff,                         COMPLAINT AND TO CONTINUE THE
      v.                                                INITIAL CASE MANAGEMENT
17                                                      CONFERENCE
      BRANDREP, LLC, a Delaware limited
18    liability company,

19                   Defendant.

20          Plaintiffs J. Scott Threde, Louis Floyd, Sylvia Schick, and Maria Schaffer (collectively

21   “Plaintiffs”) and Defendant BrandRep, LLC (“Defendant” or “BrandRep”), by and through their

22   respective counsel, hereby stipulate as follows:

23          WHEREAS, on July 27, 2020, Plaintiffs filed a putative class action complaint

24   (“Complaint”) against Defendant. (Dkt. 1.)

25          WHEREAS, on September 2, 2020, BrandRep was served with the Complaint and

26   Summons (dkt. 12), placing its deadline to respond on or before September 23, 2020.

27          WHEREAS, on October 5, 2020, the Court scheduled an initial case management

28   conference on October 27, 2020, at 2:00 p.m. (Dkt. 13.)

      JOINT STIPULATION                         -1-
           Case 3:20-cv-05110-VC Document 18 Filed 10/20/20 Page 2 of 4




 1          WHEREAS, counsel for BrandRep reached out to Plaintiffs’ counsel and requested

 2   additional time to respond to the Complaint. The additional time will permit BrandRep sufficient

 3   time to finalize its engagement agreement with its counsel and to review the allegations contained

 4   within the Complaint.

 5          WHEREAS, the parties also agree that a three (3) week continuance of the October 27,

 6   2020 scheduling conference is necessary. The additional time will enable the parties to confer

 7   regarding their respective views of the case and formulate a joint case management statement.

 8          IT IS HEREBY STIPULATED by and between Plaintiffs and Defendant, through their

 9   counsel, as follows:

10          1. Defendant shall answer or otherwise respond to Plaintiff’s Complaint on or before

11              November 13, 2020.

12          2. The case management conference scheduled on October 27, 2020 should be continued

13              until November 17, 2020.

14                                                Respectfully submitted,

15   Dated: October 20, 2020                      J. SCOTT THREDE, LOUIS FLOYD, SYLVIA
16                                                SCHICK, and MARIA SCHAFFER, individually
                                                  and on behalf of all others similarly situated,
17
                                                  /s/ Taylor T. Smith
18                                                One of Plaintiffs’ Attorneys
19
                                                  Rebecca Davis (SBN 271662)
20                                                  rebecca@lozeaudrury.com
                                                  LOZEAU DRURY LLP
21                                                1939 Harrison St., Suite 150
                                                  Oakland, CA 94612
22                                                Telephone: (510) 836-4200
                                                  Facsimile: (510) 836-4205
23
                                                  Taylor T. Smith (admitted pro hac vice)
24                                                  tsmith@woodrowpeluso.com
                                                  Woodrow & Peluso, LLC
25                                                3900 East Mexico Avenue, Suite 300
                                                  Denver, Colorado 80210
26                                                Telephone: (720) 907-7628
                                                  Facsimile: (303) 927-0809
27
                                                  Counsel for Plaintiffs and the Class
28

      JOINT STIPULATION                          -2-
           Case 3:20-cv-05110-VC Document 18 Filed 10/20/20 Page 3 of 4




 1   Dated: October 20, 2020                      BRANDREP, LLC
 2                                                /s/ George C. Hutchinson
 3                                                George C. Hutchinson
                                                  gchutchinson@legalsolutions2u.com
 4                                                Legal Solutions 2U, APC
                                                  18201 Von Karman Ave., Suite 701
 5                                                Irvine, CA 92612
                                                  Tel: 855-775-2928
 6                                                Fax: 855-775-2928
 7                                                Counsel for Defendant
 8
 9
10
11
12                                   SIGNATURE CERTIFICATION
13          Pursuant to Civil L.R. 5-1(i)(3) of the Electronic Case Filing Administrative Policies
14   and Procedures Manual, I hereby certify that the content of this document is acceptable to
     counsel for Defendant and that I have obtained authorization to affix his or her electronic
15   signature to this document.

16                                                By: /s/ Taylor T. Smith
                                                          Taylor T. Smith
17
18

19
20
21
22
23
24
25
26
27
28

      JOINT STIPULATION                          -3-
             Case 3:20-cv-05110-VC Document 18 Filed 10/20/20 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2            The undersigned hereby certifies that a true and correct copy of the above titled document

 3   was served upon counsel of record by filing such papers via Court’s ECF system on October 20,

 4   2020.

 5                                                         /s/ Taylor T. Smith

 6

 7
 8
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

      JOINT STIPULATION                            -4-
